Exhibit 10.3










OPTION PARTICIPATION AGREEMENT




Chisholm Partners II LLC, a Louisiana limited liability company (“Chisholm”) and
Dala Petroleum Corp., a Nevada corporation (“Dala”), (Chisholm and Dala may be
referred to herein individually as “Party” and collectively as “Parties”),
hereby enter into this Option Participation Agreement (“OPA”), effective May
         2014, to wit:




WHEREAS, Chisholm is in the business of developing and drilling oil and/or gas
wells; and




WHEREAS, Dala has capital and desires to participate as a non-operator in the
drilling for oil and/or gas;




NOW, THEREFORE, the Parties hereto agree in consideration of the mutual
covenants set forth herein, the receipt and sufficiency of which are hereby
acknowledged, as follows:




1. Option. Chisholm  hereby grants to Dala the option (the “Option”) to
participate for up to twenty-five percent (25%) of Chisholm’s share of each
drilling operation in search of oil and/or gas in the State of Kansas undertaken
by Chisholm on the same basis as Chisholm; i.e., if Chisholm acquires a drilling
opportunity for $10,000 and Dala elects to participate for 25%, Dala shall pay
to Chisholm  twenty-five (25.0%) percent of $10,000 for its interest, which
interest shall be subject to 25% of any burdens placed on Chisholm’s interest.




2. Election. Within five days after Chisholm elects to participate in any such
drilling operation, it shall give Dala written notice thereof, which notice
shall include the cost thereof to Dala, and Dala shall have seventy-two (72)
hours from receipt of such notice within which to exercise its Option by giving
Chisholm written notice thereof, together with its payment of its proportionate
share of the cost charged to Chisholm to participate in such drilling
opportunity.  Dala’s failure to timely exercise its option shall be deemed ipso
facto a decision not to exercise that Option.




3. Assignment. This OPA may not be assigned by Dala without the written consent
of Chisholm.




4. Governing Law. This OPA is to be considered as having been executed in the
State of Colorado and the Parties agree that Colorado law will govern.




5. Termination.  This agreement shall terminate and be of no future force and
effect one year from the date hereof unless extended by mutual agreement.











--------------------------------------------------------------------------------




6. Notices. All notices to be given with respect to this OPA and applicable
participation shall be by email, unless otherwise provided for as follows:










Chisholm Partners II LLC

1010 10th Street

Golden, CO 80401




Attention: Managing Director




Phone: (805) 268-2281

Email address: bgumma@gmail.com







Dala Petroleum Corp.




112 Loraine South, Suite 266, Midland, Texas 79701








--------------------------------------------------------------------------------




Thus done and signed this _______________ day of May, 2014.










CHISHOLM PARTNERS II LLC

 

DALA PETROLEUM CORP.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

William Gumma, Managing Director

 

 

E. Will Gray, CEO












